Citation Nr: 9934528	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  94-28 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
glaucoma for accrued purposes.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral above the knee amputations for accrued purposes.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from September 1994 to July 
1946.  The veteran died apparently in March 1994.  The 
appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) located in Montgomery, Alabama.


REMAND

A review of the record reflects that the veteran's 
adjudication claims folder consists of three volumes.  Volume 
III has been lost and the current Volume III is designated as 
rebuilt folder.  When a claims file has been lost, there is a 
heightened duty to assist the claimant in developing the 
claim and to explain the decision thereon. Russo v. Brown, 9 
Vet. App. 46 (1996).

The evidence contained in Volume II shows that the Board of 
Veterans Appeals (Board) denied service for glaucoma and 
bilateral above the knee amputations in May 1986.  On 
Reconsideration in May 1987, the May 1986 decision was 
upheld.  

In Volume III is a September 1997 statement from the VA 
Records Management Center to the RO in which the RO was 
informed that Volume III had not been located and that this 
volume was a rebuilt folder.  However, there is no 
information regarding what steps were utilized to rebuild the 
folder. 

There is no indication as to what collateral sources were 
contacted to rebuild Volume III, such as the appellant, in 
order to obtain any medical evidence or other documents which 
were of record at the time of the veteran's death.  The 
record also shows that contents of Volume I are dated 
subsequent to a portion of the evidence in Volume II.

A hearing was held before a member of the Board sitting at 
Montgomery in August 1999.  In view of the hearing request, 
the RO has not had the opportunity to complete the 
reconstruction of Volume III.  There is no death certificate 
on file, a copy of the substantive appeal, nor are there 
copies of the rating action (s) on which the current claim is 
based.  A copy of the July 1996 statement of the case 
references a May 1993 VA examination report and an October 
1992 Board Remand which are not file.  

During the appellant's hearing she indicated that the 
bilateral knee amputations were caused by radiation exposure 
and the glaucoma by exposure to mustard gas.  It is unclear 
whether the pertinent regulations concerning radiation 
exposure and Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994) 
have been considered.  At the conclusion of the hearing the 
appellant submitted numerous documents dated prior to the 
veteran's death.  She indicated that she believed the veteran 
has submitted most of these documents. 

In order to ensure the appellant's right of due process, the 
case is REMANDED for the following actions:

1.  If the original Volume III has not 
located, the RO should complete 
rebuilding Volume III of the adjudication 
claims folder pursuant to the procedures 
established by VA Adjudication Procedure 
Manual, Manual M21-1, Part III, to 
include Paragraphs 4.25 to 4.29.  The RO 
should identify and contact all 
collateral sources for copies of records 
that were previously in the claims file, 
to include the appellant, l VA facilities 
and the Board. 

2.  The RO should ensure that the 
appropriate regulations regarding 
radiation and mustard gas exposure, 
Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 
1994), and Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), have been considered in 
adjudicating the appellant's claim.

If the benefit sought is not granted, the appellant and her 
representative should be furnished a supplemental statement 
of the case, which contains all pertinent law and regulations 
,and an opportunity to respond.  Thereafter, the case should 
be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


